Citation Nr: 1339790	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-25 824	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Fargo, North Dakota


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation award for his dependent child.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to June 2006.  The appellant is the Veteran's ex-wife and the mother of his child.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the VA RO in North Little Rock, Arkansas.  Since that time, the Veteran has relocated to North Dakota, and the case now falls within the jurisdiction of the Fargo RO.  

In December 2012, the Board remanded this appeal for further evidentiary development.  Such development having been accomplished to the extent possible without the cooperation of either the appellant or the Veteran, the matter has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's dependent child was born in January 1999.  His parents, the appellant and the Veteran, were divorced in 2001.

2.  The Veteran has partially discharged his Court-ordered responsibility to pay child support during the time period at issue.

3.  Because neither party has complied with the VA's requests for complete financial information, it is impossible to determine whether hardship exists on either side.


CONCLUSION OF LAW

The criteria for apportionment of the Veteran's disability compensation benefits have not been met.  38 U.S.C.A. §§ 101(31) , 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

In cases such as this one, involving simultaneously contested claims, VA law and regulations provide special procedural requirements to protect the rights of both parties.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.  Review of the record shows that the ROs have followed these procedures since the inception of the claim.  

The Board furthermore finds that the VA has done everything necessary to fully develop the record in this case.  The Veterans Claims Assistance Act of 2000 (VCAA) does not apply to this case, because this appeal concerns a benefit provided under Chapter 53, Title 38, United States Code, whereas the (VCAA) applies to claims brought under Chapter 51.  Nevertheless, the VA has the responsibility to develop the evidence which is pertinent to the claim involving monetary benefits provided by United States taxpayers, to include the responsibility to fully accomplish the development previously ordered by the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The current inadequacies in the evidence are due to lack of cooperation from both the appellant and the Veteran, rather than to any oversight on the part of VA.  The Board remanded this matter specifically for additional information about the financial status of both the appellant and the Veteran.  Neither party responded to the RO's request for further information.  If the appellant wishes for help from VA in supporting her son, she cannot passively wait for it in those circumstances where she is requested to provide information which is necessary for the VA to render an accurate and fair adjudication in her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Likewise, if the Veteran wished to protect his VA compensation benefit from apportionment, he cannot be passive in response to the VA's request for information.  Neither party has responded to the financial status inquiries, and neither has presented good cause for their failure to do so.  The Board therefore holds that the VA's responsibilities to assist the parties in the development of their claims have been fulfilled to the extent possible under these circumstances.  

Analysis

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary. 

A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667. 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) ; 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a Veteran is providing for dependents.  38 C.F.R. § 3.450. 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. 

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  Apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her; but apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee.  38 C.F.R. § 3.451 . 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit the payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

The son of the appellant and the Veteran was born in January 1999.  He will therefore turn 18 in January 2017.  The 2001 divorce decree reflecting the terms of the divorce between the parties, provides that the Veteran shall pay $80 per week in child support, and that he shall maintain health insurance for their child.  It also sets forth a visitation schedule.  

The appellant contends that the Veteran has made no attempt to see or visit with his son, and that his child support payments are extremely erratic and thus unreliable.  She also contends that the Veteran has not maintained health insurance for their son.  She expresses her belief that it is not fair for the Veteran to receive a dependency allowance predicated upon his support for his son from the VA and for him to essentially pocket that money.

As noted above, the financial information from both parties is vague and incomplete.  In her August 2009 claim, the appellant reported employment income of just over $4,000 per month.  In December 2009, the Veteran reported he was unemployed and being supported by his girlfriend.  He stated his only income consisted of $400 a month in his VA compensation benefits.  

In March 2010, the appellant asserted that she had accepted pay cuts totaling ten percent of her pay since she had filed the August 2009 claim. 

The appellant submitted an April 2010 e-mail communication from the Veteran in which he indicated that he had gotten a job and would begin paying child support soon.  

In June 2010, the appellant reported that the Veteran had paid three checks for their son's support since he had started working again.  

Based upon this information, the VA again requested financial information from both parties.  In August 2011, the Veteran again reported he was unemployed, with only his VA compensation as income.  He stated he was remodeling the home where he was living in return for living rent-free.  In September 2011, the appellant reported monthly income of approximately $3700 and "rare" payments of child support.  

As noted above, in the December 2012 Board remand, the Board requested more detailed updated financial information from both parties, to include documentation such as cancelled checks reflecting child support actually paid, copies of the Veteran's tax returns along with updated employment information.  Neither party has provided ANY of the requested information.  Indeed neither party has corresponded with or contacted the VA in any way subsequent to the Board's remand.  This lack of cooperation greatly hinders the VA's review of this claim.

The Board also requested that the RO contact the Arkansas Child Support Service which administers the terms of the divorce degree.  This Service responded with a payment history report showing the Veteran's payment record from the date of the divorce through January 2013.  According to this payment history, during the time period at issue, from the date of the appellant's August 2009 claim until January 2013, the Veteran paid approximately $8600 in child support.  Many of the payments were paid in $80 increments, but several were in larger payments of more than $1000.  Rough calculations yield the result that under the terms of the child support agreement embodied in the divorce decree, the Veteran should have paid more than $13,000 in child support over a period exceeding three years.  According to the Arkansas Child Support Service, he in fact paid $8600.  In other words, he paid just $4400 less than he owed during this time period.  

Based upon this information, the Board concludes that the Veteran has been attempting to comply with his Court-ordered child support obligations during the time period at issue.  He has not fully-complied and has not paid the entire amount he is owed; however, he is showing a good faith effort to support his son.  

It is not the responsibility of the VA to enforce the divorce order or the child support portion of the divorce order; rather it is the legal duty of VA to apportion VA benefits so as to ensure that dependents that do not live with the Veteran are supported while avoiding undue hardship for either party.  38 C.F.R. §§ 3.450, 3.451.  However, governing regulation also provides specifically that no apportionment will be made where the Veteran or the Veteran's spouse is providing for dependents.  38 C.F.R. § 3.450(c).  

In this case, because neither party has provided adequate financial information, it is impossible to identify whether hardship exists on either side.  Absent established hardship, consideration of a special apportionment, under the provisions of 38 C.F.R. § 3.451, is inappropriate.  Because the appellant appears to be able to make ends meet while providing for their son, it is less likely that hardship exists on her side of the equation.  If the Veteran's statements that he has no income other than his VA benefits were entirely accurate, hardship on his part might be shown.  However, the Board finds that substantial doubt is thrown upon the accuracy of these statements by the other evidence in the file, to include his April 2010 e-mail that he had obtained employment, his manifest reluctance to provide copies of his tax returns and complete financial information to the VA, and also the child support payment history which is of record, showing that he managed to pay more than $8000 dollars in child support over a period of three years.  Thus, the Board declines to find hardship on the part of the Veteran, primarily due to the inadequate financial information available to support such a determination.  

This leaves the question of whether apportionment under the provisions of 38 C.F.R. §§ 3.450 and 3.452 is warranted.  Upon review, the Board holds that such apportionment is not warranted.  The fact that the Veteran has provided much of the child support he has been ordered to provide is the largest factor in this decision.  He is, in the terms of the governing regulation, providing for his dependent son.  As above, the VA is not responsible for enforcing the specific terms of the divorce decree, or for encouraging the Veteran to visit with his son and develop a relationship with him, despite the worthiness of these goals.  Because the Veteran has paid child support, and because his total monthly VA compensation benefit has been approximately $400 throughout the time period at issue, the Board finds that he is providing for his son under the terms of 38 C.F.R. § 3.450, and that the total VA benefit payable to the Veteran does not permit payment of a more significant amount than what he is already paying through the Arkansas Child Support Service.  

Therefore, the Board denies the appellant's appeal for apportionment on behalf of their son.  However, she is informed that should her circumstances change, especially if hardship is involved, she may re-apply for the apportionment benefit.  

The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both parties to the case.  Elias v. Brown, 10 Vet. App. 259, 263 (1997). 


ORDER

Apportionment of the Veteran's VA compensation benefits on behalf of his son is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


